Citation Nr: 1230102	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to December 1966 and from July 1969 to July 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.  An RO hearing was held in July 2009.  A transcript of the hearing is in the claims folder. 

The Veteran had also initiated an appeal of a denial of service connection for retinopathy; in December 2009 he withdrew that appeal.  

The matter of service connection for a right knee disorder is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C..  VA will notify the Veteran if action on his part is required.  


FINDING OF FACT

It is reasonably shown that the Veteran's current left knee disability is causally related to multiple injuries (including in combat) that he sustained in service. 


CONCLUSION OF LAW

Service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, Analysis 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Satisfactory lay or other evidence that an injury or disease was incurred in or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection, but serves only to reduce the evidence burden as to incurrence or aggravation of disease or injury in service; it does not apply to the further elements of a service connection claim, i.e., current disability and nexus (both of which are medical questions).  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Clyburn v. West, 12 Vet. App. 296, 303 (1999); Kessel v. West, 13 Vet. App. 9, 16-17 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that the STRs for the Veteran's December 1963 to December 1966 period of service (other than a December 1966 service discharge examination report) are unavailable.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system, where nothing pertinent was found), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service personnel records show that he served in Vietnam and received a combat infantryman badge.  His later MOS was vehicle repairer..  

The Veteran's December 1966 service discharge examination report (the only available medical record form his initial period of service) shows no pertinent history was noted at the time, and that his lower extremities were normal on clinical evaluation.  A March 1967 VA examination report does not mention knee problems.  

During a 1973 hospitalization in service (for treatment of left leg thrombophlebitis) it was noted that while serving in Vietnam in the late 1960's the Veteran sustained left leg trauma that required surgical repair.  On evaluation in July 1974, he complained of constant left leg pain.  In September 1974, he reported a long history of similar complaints; his leg was giving with progressive frequency (and he was given a knee cage).  In February 1975, he reported that the brace helped, but that he still had frequent dislocations.  A possible medial meniscus tear was suspected.  In August 1975, he reported locking, giving out, and swelling of his left knee.  On orthopedic consultation, it was noted that the Veteran had sustained a gunshot wound to the left knee in '69 or '70 and also had surgery to the same knee after an injury falling in a foxhole.  The Veteran reported recurring episodes of locking/swelling.   A possible torn meniscus was suspected.  In September 1975, it was noted that his left knee was very painful.  On orthopedic consultation, a possible torn left knee meniscus was suspected.  It was noted that the Veteran was on profile for his knee (and had violated it).   In October 1975, he reported that two days prior his knee collapsed while rappelling down a cliff.  There was tenderness at the left medial tibial plateau; the impression was possible meniscus tear.  The examiner opined the Veteran had a left knee superficial contusion of undetermined (the Veteran denied striking the knee).  The Veteran was placed on a light duty profile..  

On November 1975 service evaluation, the Veteran complained of occasional buckling of his left knee.  There was mild subpatellar tenderness.  The next morning, his left knee gave out, and it was very tender along the medial patella.  In April 1977, the Veteran ran into a post while running.  His left knee was swollen and tender.  A left knee X-ray was normal.  In May 1977, there was effusion to his left knee area.  A left knee arthrogram showed no evidence of a tear but he was still having symptoms.  On September 1977 orthopedic consultation for complaints of recurrent left knee swelling, pain, and collapsing there was tenderness over the lateral joint line; a left knee X-ray was negative.  The impression was possible lateral meniscus tear of his left knee.  

On December 1980 left knee evaluation, the Veteran reported that he had twisted his knee to the inside.  There was no effusion or swelling, but quadriceps were poor.  On November 1982 consultation he reported that his left knee gives out.  On evaluation, there was no quadriceps atrophy or meniscal or ligament sign.  The Veteran had marked retropatellar pain in his left knee.   The diagnosis was patellofemoral arthritis.  In May 1983, the Veteran placed on permanent profile for left knee patellofemoral arthritis.  

On periodic examination in May 1982, the Veteran reported knee trouble; the lower extremities were normal on clinical evaluation at the time.  

The Veteran claimed service connection for left knee problems in August 1984.  

On December 1984 VA examination, the Veteran reported that he sustained a punji stick wound to his left knee in 1969.  It was treated with a left knee brace.  He reported having arthrocentesis of his left knee in 1973, 1975, and 1977.  He complained of intermittent left leg weakness, predominantly on standing, and that his left knee collapses.  Examination revealed no crepitus or effusion of the knees, and negative McMurray's and instability of the left knee.  A left knee X-ray was grossly negative.  

A February 1986 rating decision awarded the Veteran service connection for a left knee Punji-stick injury scar.
The Veteran filed a claim seeking  service connection for left knee disability in March 2007.  

On November 2007 VA examination, the Veteran reported that he had been having left knee pain and swelling for the past 3 years, and that he had injured the knee in Vietnam.  On examination the diagnosis was degenerative joint disease of the left knee.  In an October 2009 addendum the examiner noted that a profile in service showed that left knee patellofemoral arthritis was diagnosed in service, but that X-rays in April 1977were negative.  The examiner reviewed the history of the disability, noting that the Veteran should have more advanced X-ray changes if he had a chronic knee disability "since his active service (ie 1966)."  The examiner opined that the Veteran's current left knee disabilityis not likely related to his knee problems in service.     

During the Veteran's July 2009 hearing, he testified that he had been in combat assaults in helicopters and he did combat exercises in Panama.  A punji stick had gone through his left knee in service, and he had problems with it ever since.  He had to wear a brace for that.  It got to the point that he went to his medic without going on sick call.  Then, the medical board told him he had to come out of infantry status.  He indicated that he was on a profile for his left leg when he was discharged.  He indicated that he had had reconstructive left knee surgery between 1965 and 1966, for an injury sustained in Vietnam.  One of the company surgeons told him had had left knee arthritis due to all of the problems he had had with his left knee.  

On May 2010 evaluation by a private physician, it was noted that the Veteran had left knee degenerative symptoms.  A history of a left knee strain in March 2010, (when he slid while walking along a sand dune at an angle) was noted.  The diagnoses were left knee moderate degenerative arthritis of the medial compartment and patellofemoral joint; left knee chondromalacia patella; and left knee strain the prior winter, with subsequent synovitis.  The examiner reviewed the records and history provided by the Veteran (noting his reports of paratroop and vehicle maintenance duties and documentation of various injuries)

The examiner commented (in essence) that the Veteran's multiple jumps in service caused concussions to a knee and twist injuries sustained in landings (sometimes on uneven ground), and opined that the repetitive knee strains and contusions in service had caused progressive degenerative arthritis of the left knee joint.  

One way of substantiating a claim of service connection is by showing that a chronic disability became manifest in service, and has persisted.  The Board finds that the evidence reasonably supports that such is the case in the matter at hand.  It is not in dispute that the Veteran sustained multiple left knee injuries, including (apparently, as pertinent STRs have been lost) in combat, in service.  [Indeed, the 1986 award of service connection for a left knee punji stick injury scar recognized there were such injuries.]  The record amply reflects lingering effects of the injuries persisted in service, requiring treatment with surgery (again apparently, as STRs are lost, but such is noted historically), braces, and profile.   The Veteran reports continuing left knee complaints since service; while these are only partially corroborated, the Board finds no reason to question his credibility with respect to these reports.  It is also amply demonstrated in the record that the Veteran now has left knee disability consistent with injury, including degenerative changes.  It is also noteworthy that he served in combat and is entitled to the relaxed evidentiary standards under 38 U.S.C.A. §1154(b) and that his STRs from his first period of service (including in combat) are lost.    

While there are conflicting medical opinions regarding a nexus between the Veteran's left knee disability and his service, the Board finds the opinion against the Veteran's claim (by a VA examiner) to be inadequate.  That examiner focused on the Veteran's first period of service (observing that arthritis from trauma therein) would be further advanced than was ultimately shown.  That opinion does not adequately acknowledge that the Veteran had subsequent service, ending 18 years later, during which he sustained reinjuries to the knee with persistent complaints.  Likewise, the examiner does not appear to have considered that the Veteran is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

All of the legal/evidentiary requirements for establishing service connection are met; service connection for left knee disability is warranted.   
ORDER

Service connection for left knee disability is granted. 


REMAND

Regarding the right knee, while the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary. A VA examination is necessary in a service connection claim when: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Governing caselaw provides that once VA undertakes to secure a medical opinion/arrange for a medical examination, it must obtain one that is adequate.

STRs show that on March 1974 service evaluation, the Veteran complained of right knee pain for 2 days.  Examination revealed infusion and swelling of the right knee.  There was little effusion, slight crepitus, and negative cartilage.  The impression was excessive use, and quad sets were prescribed.  On May 1980 evaluation, complains of right leg pain for one week were noted; the Veteran reported that his knee dislocates laterally.  The assessment was chondromalacia.  
On November 2007 VA examination, it was noted that the Veteran injured his right knee in Vietnam and again in March 2006.  The examiner noted that X-rays in November 2007 revealed very minimal osteoarthritis changes and opined that the Veteran should have more advanced X-ray changes if he had a chronic right knee condition "since his active service (ie 1966)," and opined that the Veteran's current right knee condition was not likely related to his service knee conditions.  This opinion does not take into account that the Veteran had service after 1966, until 1984 and had right knee complaints during such service (and is therefore based on an incorrect factual premise); furthermore, the examination preceded the Veteran's July 2009 hearing, and the examiner obviously had no opportunity to consider the Veteran's testimony regarding trauma to the knee during the later service.  Consequently, the examination and opinion offered are inadequate.   

A private physician has opined (in essence) that the Veteran's paratrooper duties with related concussive and twisting injuries sustained in landings, at times on service caused repetitive knee strains and contusions during service, and produced degenerative arthritis of the right knee.  

Furthermore, in a claim of service connection the entire history of the disability is pertinent evidence.  The record does not include the complete records of the treatment related to the Veteran's March 2006 right knee injury (including subsequent surgery) or any related insurance/workman's compensation records.  Notably, the Veteran's cooperation will be needed to secure any private records.  

The Veteran is advised that a governing regulation provides that where evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim will (emphasis added) be considered abandoned.  See 38 C.F.R. §  3.158(a). 

Accordingly, the case is REMANDED for the following: 

1.  The RO must secure for the record copies of the complete records of all postservice treatment the Veteran received for his right knee (records of which are not already in the claims file).  He must assist in this matter by providing identifying information and all releases necessary.  Of particular interest are the complete medical records of all treatment he received related to a March 2006 job-related  right knee injury, to include all records of treatment immediately upon the injury and in follow-up (including surgery), and complete records pertaining to any insurance claims/awards and any Workman's Compensation claims.  

2.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his current right knee disability(ies).   The Veteran's claims file (and any pertinent records in Virtual VA, but not in the claims file-which must be provided to the examiner) must be reviewed by the examiner in conjunction with the examination .  Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each right knee disability entity found.

(b) As to each right knee disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include the documented complaints/injuries therein.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.  

3.  The RO should ensure that all development sought above is completed, and then readjudicate the claim (applying 38 C.F.R. § 3.158(a), if indicated).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


